Citation Nr: 1418925	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO. 10-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left leg disorder, to include blood clots and varicosities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has asserted that his left lower extremity varicosities and blood clots are the result of multiple in-service injuries that occurred in 1978 and 1979.  The Veteran's claim was previously before the Board and was remanded in January 2012 in pertinent part to obtain outstanding medical records.  Review of the claims file reveals that additional records from 1992 and 1993 reflect that the Veteran was treated for swelling and pain below the left knee, and was diagnosed with deep vein thrombosis on both occasions.

In connection with his claim, the Veteran was provided a VA examination in August 2009.  As part of the rationale for his opinion, the examiner stated that the Veteran did not develop any vein problems in his left leg for 30 years following service.  Based on the recently acquired medical records, this is factually inaccurate.  As such, the examiner's opinion is no longer adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Veteran was also provided an examination following the January 2012 Board remand.  However, the February 2012 examiner commented that he was not the appropriate physician to conduct a vascular examination; as a result he did not provide an opinion as to the etiology of the Veteran's varicosities and blood clots.

The Board finds that both the August 2009 and February 2012 examinations are inadequate for adjudication purposes.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is required to obtain an adequate VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment reports from the New Orleans VAMC and any associated outpatient clinics since March 2012.

2. Schedule the Veteran for a vascular examination to determine the nature and etiology of his left lower extremity varicosities and blood clots.  The claims file, including a copy of this remand, must be made available to the examiner.  After a review of the entire record to include the Veteran's January 2011 hearing testimony, the examiner is asked to opine on the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left lower extremity varicosities and blood clots are etiologically related to his service?

A complete rationale must accompany any opinion provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4. Thereafter, re-adjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




